            Case 3:18-cr-00465-MMC Document 189 Filed 06/23/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA


                                      CRIMINAL MINUTES

Date: June 23, 2021             Time: 2:17 – 3:14               Judge: MAXINE M. CHESNEY
                                       = 57 minutes
Case No.: 18-cr-00465-MMC- Case Name: UNITED STATES v. Fujian Jinhua Integrated Circuit
2

Attorney for Plaintiff: Laura Vartain Horn, Nicholas Hunter
Attorney for Defendant: Jack DiCanio, Matthew Sloan

 Deputy Clerk: Tracy Geiger                        Court Reporter: Marla Knox



                                         PROCEEDINGS


Hearing held by video conference (Zoom webinar).

Defendant’s Renewed and Amended Motion for Bill of Particulars – Granted in part/Denied in part.

Court to issue an order.
